Case 1:19-cr-00230-DAD-BAM Document 49-2 Filed 10/05/20 Page 1of1

Kelly Weaver, DVM

    

October I, 2020

The Honorable Judge Boone

U.S. Department of Justice

Eastern District of California-Fresno
2500 Tulare & ¢ Suite 440J

Fresno, CA 93721

Dear Judge Boone,

I received a letter today f'om the DOJ stating that there is a new hearing scheduled for tomonow in
regards lo Mr. Patterson's case for a potential violation of his supervised release terms. I an writing you
out of deep personal concern in this mailer. Mr. Patterson being able to work and have a source of income
is crucial to my well-being at this time. He has been making payments to pay me back for money owed
me.

J rely on Mr. Pauerson making his reimbursemelll payments 10 me as they arc ny only source of ilicome
at this time. Thave been unable 10 work due ‘bp a traumatic fall down a staircase resulting in multiple
injuries. As 1result of that ace idem and its sequela I am presently disahled. The payments from Mr.
Pancrson ae set to be $8,900/mo. Over the past 2yrs M!- Patterson has made paymcms when he has been
able to. Sometimes he pays less and sometimes he pays more.

This is a very difficult letter for me to write io you. Having serious financial issues is not only
embarrassing but terrifying as well. ih the past, I've always been able to work hard al pay all of my own
bills. Unfoltunately, after working as a veterinarian for over 20yrs. I find myself in the position of having
to rely cm somebody else. It is my hope that Mr. Patterson will be able to continue t{) work hmm and have
an income to make his payments with. My retirement account has already been depleted and my credit
cards maxed. These payments are truly all 1 have until Ican literally gel back m ny feet again and back
to work.

Thank you for your time and consideration.

Sincerely,

 

Kelly¥ Weaver, DVM
